ORDER
PER CURIAM:
John Beal, Inc. appeals a decision of the Labor and Industrial Relations Commission concluding that sales representatives John Fritze and D.R. Berry are employees of the company rather than independent contractors. After a thorough review of the record, we conclude that the Commission’s order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission supported the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).